Patterson, J.:
The defendant was indicted for and convicted of the crime of perjury. The indictment charged that one Minnie Diesel was arrested by members of the police force upon a charge of disorderly conduct tending to a breach of the peace in that, being a common prostitute and night walker, she did loiter and be in and around thoroughfares and public places for the purpose of prostitution and solicitation to the annoyance of inhabitants and passersby. She was taken to the police station and was held in custody. The defendant Proelich appeared before the official assigned to take bail and offered himself as a surety for Minnie-Diesel and then and there exhibited to such official and signed an Undertaking that the said Minnie Diesel would appear and’answer the complaint before a magistrate before whom she would be arraigned if not bailed out at a certain time, and that the said Minnie Diesel would remain subject to any order of the? magistrate and render herself in execution thereof, or if she failed to perform either of the conditions, then the bond Would ;be forfeited. The indictment then proceeds to state in formal words, not necessary to be repeated, that the *874defendant Froelieh, offering himself as bail, took oath concerning the truth of the matters contained in his affidavit and that he justified falsely, knowingly, willfully,.corruptly and feloniously that he was then and there worth the sum of §5,000 éx'clusiv’e of property exempt from .execution and that such • property then and there consisted of certain personal, property, tb ,wit, the stock and fixtures of a certain café and saloon situate at No.’33 Second avenue in the county' of-Mew York, and that he then and there owned the said property, whereas, in truth and in fact he did not own that property. This is a case of fraudulent bail. The defendant admits that Jie is a “ professional bondsman.” The evidence on the trial, clearly showed that the defendant was guilty of perjury in' swearing that he was the owner of the personal property upon which he justified as bail. He'himself swears that he was paid-for going on the bond, and lie also says that he made his living largely by that industry. There is no doubt that the defendant signed this bond, and there is no doubt that he did not own the property , upon which he justified. His own account of his connection with that property is enough to convict him. The only other matter to be. considered, is the criticism upon.remarks to the jury of the assistant district attorney who tried-the case for the People and some observations of the trial judge hot complimentary to the -defendant, but those remarks may be disregarded. - The evidence, is so - clear -respecting the guilt of the defendant that they are not of sufficient importance to compel a reversal of .the jiidgmept. It is evident .on the whole record that the defendant was guilty, of the crime of perjury^ and was properly convicted. ' The judgment of conviction should be affirmed". O’Brien, P.. J., Ingraham, Clarke and Houghton, JJ., concurred. " Judgment affirmed.